DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims pending: 1-20.   They comprise of 3 groups:
	1) Method1: 1-7, and
	2) Article1: 8-14, and 
	3) System1: 15-20.
	They appear to have the same scope and will be examined together.
As of July 15, 2020, independent claim 1 is as followed:
1. A method, the method comprising:
[1] analyzing, by one or more computer processors, a computing device based on a respective regulatory profile for the computing device and on regulatory compliance for an entity associated with the computing device;
[2] determining, by one or more computer processors, whether the computing device includes at least one regulatory non-compliance issue; and
[3] responsive to determining that the computing device includes at least one regulatory non-compliance issue, executing, by one or more computer processors, one or more scripts on the computing device to cause the computing device to resolve the at least one regulatory non- compliance issue based on the respective regulatory profile for the computing device.
Note: for referential purpose, numerals [1]-[3] are added to the beginning of each step.
8. A computer program product, the computer program product comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions to analyze a computing device based on a respective regulatory profile for the computing device and on regulatory compliance for an entity associated with the computing device; program instructions to determine whether the computing device includes at least one regulatory non-compliance issue; and responsive to determining that the computing device includes at least one regulatory non-compliance issue, program instructions to execute one or more scripts on the computing device to cause the computing device to resolve the at least one regulatory non-compliance issue based on the respective regulatory profile for the computing device.

Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) In independent claim 1, the phrase “by one or more computer processors” on step [2] and [3] are vague because these refer to “a new or other computer processor” which is different from the “one or more computer processors” in step [1].  The three steps appear to be carried out by the same processor as shown in step [1], and if steps [2] and [3] are carried out by different processors, the claim is vague and it’s not clear how these steps are related to achieve the claim scope.  Insertion of the term “the” before the phrase “by one or more computer processors” in step [2] and [3] are recommended to improve clarity and overcome the rejections.
2) Similarly, in dependent claims 2-7, the phrase “by one or more computer processors” on all of these steps are vague for the same reasons as shown above.
Claim Rejections - 35 USC § 102
Claim(s) 8-14 are rejected under 35 U.S.C. 102 (b) as being anticipated by MANRING et al., US 2010/0.205.657.
(1) As for independent claim 8, as shown below, it merely is “a computer program product” comprising “program instruction for ….”.  There is no citation linking the program instruction to a computer or processor which “when executing by the processor causes the computer processor to perform the steps of [1] analyzing, …., [2] determining, …, and [3] executing, ….”    
“8. A computer program product, the computer program product comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions to analyze …”

Therefore, the computer program product of the current claimed invention is rejected by the computer program product of MANRING et al., independent claim 1.
	
    PNG
    media_image1.png
    178
    499
    media_image1.png
    Greyscale

	(2) Similarly, the computer program product of dependent claims 9-14 are rejected over the dep. claims 2-7 of MANRING et al. for the same reason above.  
Claim(s) 15-20 are rejected under 35 U.S.C. 102 (b) as being anticipated by ZENG et al., US 2012/0.016.802.
(3) As for independent claim 15, a system comprising “program instructions to ….”.  There is no citation linking the program instruction to a computer or processor which “when executing by the processor causes the computer processor to perform the steps of [1] analyzing, …., [2] determining, …, and [3] executing, ….”    
Therefore, the computer system comprising the program instructions of the current claimed invention is rejected by the system comprising the program instructions of ZENG et al. independent claim 20.

    PNG
    media_image2.png
    167
    475
    media_image2.png
    Greyscale


(2) Similarly, the computer system comprising the program instructions of dependent claims 16-20 are rejected over the dep. claims 15-19 of ZENG et al. for the same reason above.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689